Citation Nr: 1447545	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for an aortic aneurysm.




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to December 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for an aortic aneurysm and hypertension and assigned initial 0 percent (i.e., noncompensable) ratings for these disabilities retroactively effective January 1, 2011, the day after the Veteran's service ended, but denied his claim of entitlement to service connection for obstructive sleep apnea.

In response to that decision concerning these claims, the Veteran filed a timely Notice of Disagreement (NOD) in September 2011, both as concerning the denial of service connection for the obstructive sleep apnea and for higher initial ratings for his aortic aneurysm and hypertension that were determined to be service-connected disabilities.  Subsequently, however, he filed his Substantive Appeal (VA Form 9) to the Board in May 2012 and limited the appeal to his contestation of the initial noncompensable rating assigned for his aortic aneurysm.  Therefore, this is the only claim currently before the Board.  See 38 C.F.R. § 20.200 (2013).

Unfortunately, this claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran had a VA examination in April 2011.  The examiner acknowledged that he did not have the Veteran's service treatment records (STRs) and that the Navy electronic records did not include a copy of the cardiac output and other similar examinations.  But he nonetheless indicated the Veteran had a tricuspid aortic valve and mild base aneurysmal dilation of the aorta at the sinus of Valsalva.  The dilation was 4.6 centimeters.  The examiner concluded that the Veteran's aortic aneurysm was asymptomatic with no then current functional impairment.

On his May 2012 VA Form 9, however, the Veteran contended that he is entitled to a higher 60 percent initial rating for this service-connected disability because it prevents him from staying fit.  He claimed this disability does not allow him to do any type of heavy lifting, such as lifting weights or heavy objects, as that would put undue stress on his aneurysm.

As support for his claim for a higher initial rating for this disability, the Veteran submitted a May 2012 opinion letter from his treating physician, Dr. A.C., indicating the Veteran's aortic root was mild-to-moderately dilated.  This doctor noted the 2010 Thoracic Society Guidelines for Management of Aortic Aneurysm.  These guidelines provide that patients with a current thoracic aortic aneurysm have employment and lifestyle restrictions, but these restrictions are reasonable and include the avoidance of strenuous lifting, pushing, or straining that would require a Valsalva maneuver.  Dr. A.C. concluded that the Veteran's lifestyle restrictions were reasonable.

The Veteran since has had another VA examination in November 2012.  The examiner indicated the Veteran was found to have a mild aneurysmal root and ascending aorta during his pre-work up for medical fitness to deploy to Afghanistan in 2009.  She observed that he reported no symptoms associated with his condition.  He also reported working in intelligence, a desk job, both during his service and since his separation - without significant functional limitation.  She added that he reported mountain biking for one to one-and-a-half hours about once a week for exercise.  She stated that the aortic aneurysm was less than five centimeters and did not preclude exertion.  She apparently did not, however, entirely consider the Veteran's statements that his condition restricts his activities and Dr. A.C.'s May 2012 opinion letter with the 2010 Thoracic Society Guidelines for Management of Aortic Aneurysm providing restrictions for patients with thoracic aortic aneurysm.  Once VA endeavors to provide an examination concerning a claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board cannot make the necessary determinations without an addendum opinion addressing these important issues. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, including especially all VA medical treatment records dated since November 2012.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records, in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After receipt of all additional records, return the Veteran's claims file to the examiner that provided the most recent November 2012 VA examination and give her an opportunity to again review the relevant records, and the examination report should reflect this additional review.  If, for whatever reason, this examiner is no longer available or able to provide this addendum opinion, then obtain this addendum opinion from someone else equally qualified. 

The examiner must identify all present manifestations of this service-connected disability (aortic aneurysm) and should specifically address whether it:  (1) precludes exertion; (2) is five centimeters or larger in diameter; (3) is symptomatic; or (4) has required an indefinite period of hospital admission for correction (including any type of graft insertion).

To this end, the examiner must specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disability and what duties he would not be able to perform.

If reexamination is needed to address all of the applicable rating criteria, then have the Veteran reexamined.

In offering any opinion, the examiner must consider all of the relevant evidence of record, including the lay statements submitted by or on behalf of the Veteran, as well as the supporting physician's statement.  It also is essential the examiner provide the required explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

3.  Ensure the examination report is responsive to these remand instructions, including especially insofar as addressing all pertinent rating criteria.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2.


4.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating for this service-connected disability is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



